Exhibit 10.9
 
ESCROW AGREEMENT


This ESCROW AGREEMENT, dated as of September 30, 2010 (“Agreement”), is made and
entered into by and among Rubicon Financial Incorporated, a Delaware corporation
(“Rubicon”), Todd Torneo, an individual (“Torneo”), and DeMint Law, PLLC, a
Nevada professional limited liability company (the “Escrow Agent”).


WITNESSETH:


WHEREAS, on September 30, 2010, Torneo, Rubicon, Rubicon Financial Insurance
Services, Inc., a California corporation and wholly-owned subsidiary of Rubicon
(“Rubicon Sub”), and Torneo entered into a Subsidiary Purchase Agreement (the
“Purchase Agreement”);


WHEREAS, pursuant to the terms of the Purchase Agreement, the consideration to
be paid to Rubicon consists of shares of Rubicon’s common stock, par value
$0.001 per share (“Rubicon Stock”);


WHEREAS, pursuant to Section 6.03 of the Purchase Agreement, Rubicon, Rubicon
Sub and Torneo have agreed that Torneo shall deposit 100,000 shares of Rubicon
Stock in escrow with the Escrow Agent in order to secure the payment of any
claims giving rise to indemnification by the Torneo under the Purchase
Agreement; and


WHEREAS, capitalized terms used herein and not otherwise defined shall have the
meaning ascribed thereto in the Purchase Agreement.


NOW, THEREFORE, in consideration of the foregoing and of the promises contained
herein, the parties, intending legally to be bound, agree as follows:


SECTION 1
ESCROWED SHARES


1.1      Delivery; Shares. Torneo shall cause to be delivered to and deposited
with the Escrow Agent (the “Deposit”) concurrently with the execution hereof
100,000 shares of Rubicon Stock by delivery of a certificate representing such
shares of Rubicon Stock registered in the name of Todd Torneo, and fully
endorsed for transfer including medallion signature guaranty, for the benefit of
Rubicon, (the “Escrowed Shares”). The Escrow Agent shall hold the Escrowed
Shares pursuant to the terms of this Agreement.


1.2      Receipt. The Escrow Agent hereby: (i) accepts delivery of the Escrowed
Shares and holds, and agrees to hold, the Escrowed Shares in escrow as a fund
available to secure the indemnification obligations owed by Torneo to Rubicon
pursuant to Section 6.03 of the Purchase Agreement, and (ii) agrees to hold and
disburse the Escrowed Shares in accordance with the terms and conditions of this
Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.3      Voting; Investment; Income. The right to vote the Escrowed Shares shall
be exercised by or as directed by Torneo, and the Escrow Agent shall have no
rights or responsibilities with respect to voting the Escrowed Shares nor any
ownership interest therein. The Escrowed Shares shall be held by the Escrow
Agent for the benefit of Rubicon subject to the terms and conditions of this
Agreement and none of the Escrowed Shares shall be sold during the term of this
Agreement. Any dividends or other distributions declared and paid upon the
Escrowed Shares (collectively, “Earnings”) shall be paid to the Escrow Agent and
shall be held by the Escrow Agent for the benefit of Torneo but shall not
constitute Escrowed Shares and shall not be used to satisfy any indemnification
claims. Any cash amounts received by the Escrow Agent pursuant to this Section
1.3 shall be deposited in a non-interest bearing account. All Earnings shall be
released on the Release Date (as defined in Section 2.2 hereof) to Torneo. Any
federal, state or local income taxes imposed upon or asserted against the
Earnings shall be the responsibility of and shall be paid by Torneo.


SECTION 2
PROCEDURES FOR DISBURSEMENT OF ESCROWED SHARES


2.1      Claims Procedure For Escrowed Shares. The following procedures shall
govern the application of the Escrowed Shares to satisfy any claims by Rubicon
which may be brought pursuant to Section 8.2 of the Purchase Agreement:


(a)      Rubicon shall give written notice to Torneo and the Escrow Agent of any
claim for indemnity pursuant to the Purchase Agreement that could constitute a
claim against the Escrowed Shares (a “Rubicon Claim”). The written notice shall
specify (i) the factual basis for such claim, (ii) the amount of claim and the
number of Escrowed Shares to be released, based on the valuation set forth
below, and (iii) that Rubicon has given a copy of such notice to Torneo. No
notice may be given under this Section 2.1(a) after the Release Date (as defined
in Section 2.2). The value of each Escrowed Share to be used to satisfy any
claim shall be deemed to be equal to the greater of (x) the average closing
price of Rubicon Stock as reported by Yahoo Finance for the five (5) trading
days ending two (2) business days prior to the date of the Rubicon Claim and (y)
$0.33 per share. The Escrow Agent shall have no duty with respect to
establishing or confirming any valuation set forth in any such notice.


(b)      Following receipt of a Rubicon Claim in accordance with Section 2.1(a),
Torneo shall have 10 days from the date the Escrow Agent receives the Rubicon
Claim to make such investigation of the claim as Torneo deem necessary or
desirable. For purposes of such investigation, Rubicon shall, upon request, make
available to Torneo all the material information relied upon by Rubicon to
substantiate the Rubicon Claim. If Torneo disagree with the validity or amount
of all or a portion of a Rubicon Claim, Torneo shall deliver to Rubicon and the
Escrow Agent a written notice thereof (the “Dispute Notice”), at or prior to the
expiration of the 10-day period. If Rubicon and Torneo agree not later than 10
days following the date of Escrow Agent’s receipt of such Dispute Notice (or any
mutually agreed upon extension thereof) to the validity and amount of such
disputed claim, they shall promptly give the Escrow Agent joint instructions in
writing of the amount of the Escrowed Shares agreed upon by Rubicon and Torneo
as shall be necessary to satisfy such Rubicon Claim, valued in accordance with
Section 2.1(a) above, and the instructions for payment of such Escrowed Shares.
If Rubicon and Torneo do not agree prior to the expiration of said 10-day period
(or any mutually agreed upon extension thereof), the matter shall be resolved as
provided for in Section 3.1 hereof, and, except as provided in Section 3.1
regarding release of any undisputed amounts, the Escrow Agent shall continue to
hold the Escrowed Shares until it receives a final and nonappealable order of a
court of competent jurisdiction or joint written instructions from Torneo and
Rubicon in accordance with Section 3.1. If no Dispute Notice is received by
Escrow Agent within the 10-day period described above, the Rubicon Claim shall
be deemed approved by Torneo, and the Escrow Agent shall disburse the Escrowed
Shares in accordance with subsection (c) below.
 
 
2

--------------------------------------------------------------------------------

 


(c)      Upon resolution of any Rubicon Claim hereunder requiring the delivery
of Escrowed Shares to Rubicon, the Escrow Agent shall deliver: (1) Escrowed
Shares (based upon the valuation described in Section 2.1(a) hereof) (the
“Tendered Escrow Shares”) equal to the amount of the Rubicon Claim, together
with corresponding stock powers duly executed in blank, to Rubicon. The Escrow
Agent shall concurrently distribute to Torneo any Earnings held by the Escrow
Agent with respect to such Tendered Escrow Shares, it being acknowledged that
such Earnings shall not be applied towards the satisfaction of a Rubicon Claim.


2.2      Final Release of Escrowed Shares. On the date that is three (3) years
after the date of this Agreement (the “Release Date”), if no Rubicon Claim for
indemnification has been asserted and is unresolved, the Escrow Agent shall
deliver to Torneo all Earnings held by the Escrow Agent related to the Escrowed
Shares, by wire transfer of immediately available funds, bank check or certified
check or by other means mutually acceptable to Torneo and the Escrow Agent. On
the Release Date, if no Rubicon Claim for indemnification has been asserted and
is unresolved, the Escrow Agent shall deliver the certificate representing the
remaining Escrowed Shares to Torneo. If on the Release Date, a Rubicon Claim for
which written notice was previously delivered remains unresolved, the Escrow
Agent shall retain from the Escrowed Shares a number of Escrowed Shares (based
upon the valuation provided by Rubicon in Section 2.1(a) hereof) equal to the
amount of the Rubicon Claim, and shall remit all Earnings to Torneo and shall
remit the Escrowed Shares to Torneo. Upon resolution of all outstanding Rubicon
Claims after the Release Date, the Escrow Agent shall promptly deliver, upon the
instructions of Torneo, the remaining balance of the Escrowed Shares. If
necessary in order to effect the foregoing transfer, the Escrow Agent shall
deliver to Rubicon the certificate representing the Escrowed Shares in exchange
for a new certificate representing the number of Escrowed Shares to be retained
in escrow and stock certificates to be issued by Rubicon’s transfer agent to
Torneo for the number of Escrowed Shares to be released from escrow.


2.3      Allocation of Escrowed Shares to Satisfy Rubicon Claims. For purposes
of this Section 2, each Rubicon Claim shall be satisfied from the Escrowed
Shares by taking Escrowed Shares in a value set forth above. The parties hereto
acknowledge and agree that the obligation to allocate Escrowed Shares to satisfy
Rubicon Claims shall be borne solely by Rubicon and Torneo and that the Escrow
Agent shall have no duty to determine such allocation.
 
SECTION 3
PROCEDURES FOR DISBURSEMENT OF ESCROWED SHARES


3.1      Dispute. In the event of any disagreement between Rubicon and Torneo
with respect to disbursement of any portion of the Escrowed Shares which arises
out of any Rubicon Claim, the Escrow Agent shall not comply with any claims or
demands of Rubicon or Torneo pertaining to such disagreement as long as such
disagreement shall continue, and the Escrow Agent shall not deliver or otherwise
dispose of any portion of the Escrowed Shares until it has received either (i) a
certified copy of an order of a court of competent jurisdiction resolving such
dispute and directing disposition of such property or (ii) joint written
instructions signed by Torneo and Rubicon. Notwithstanding the foregoing, if
Torneo does not dispute all or portion of a Rubicon Claim pursuant to Section
2.1(b), that portion of the Escrowed Shares equal to the undisputed portion of
such Rubicon Claim shall be released to Rubicon.


3.2      Joint Instructions. The Escrow Agent shall disburse all or any portion
of the Escrowed Shares in accordance with joint written instructions from
Rubicon and Torneo.
 
 
3

--------------------------------------------------------------------------------

 


3.3      Interpleader. Notwithstanding anything to the contrary in this
Agreement:


(a)      The Escrow Agent may at any time deposit the Escrowed Shares then held
by it, with the clerk of any court of competent jurisdiction upon commencement
of an action in the nature of interpleader or in the course of court proceedings
relating to the Escrowed Shares.


(b)      If at any time the Escrow Agent receives a final nonappealable order of
a court of competent jurisdiction, or joint written instructions signed by
Torneo and Rubicon, directing delivery of the Escrowed Shares, the Escrow Agent
shall comply with such order or instructions.


3.4      Liability of Torneo. Solely as between the parties hereto other than
the Escrow Agent, Section 6.02 of the Purchase Agreement shall be controlling
for all purposes of determining any indemnification liability of Torneo to
Rubicon. If any such provision of the Purchase Agreement is inconsistent with
any provision hereof, the Purchase Agreement shall be controlling as between
Torneo and Rubicon.


SECTION 4
ESCROW AGENT


4.1      Appointment. Rubicon and Torneo hereby appoint the Escrow Agent to
serve hereunder, and the Escrow Agent hereby accepts such appointment and agrees
to perform all duties expressly set forth in this Agreement.


4.2      Compensation. The Escrow Agent shall be paid a fee of $500 in
connection with the performance of its services hereunder. The Escrow Agent
shall be entitled to reimbursement for any costs and expenses it incurs in
performing its services hereunder, and one-half of such compensation shall be
paid by Rubicon and one-half of such compensation shall be paid by Torneo.


4.3      Indemnification. Rubicon shall indemnify and save harmless the Escrow
Agent and each of its officers, directors, members, agents and employees from
and against any and all losses and liabilities, including all expenses
reasonably incurred in its defense and all costs and expenses reasonably
incurred in enforcing its right to indemnification hereunder, to which the
Escrow Agent or such persons shall be subject directly or indirectly by reason
of this Agreement or any action taken or omitted to be taken or any investment
or disbursement of any part of the Escrowed Shares, except as may result from
the Escrow Agent’s fraud, gross negligence, bad faith or willful misconduct.
This Section 4.3 shall survive the removal or resignation of the Escrow Agent.
As between Rubicon and Torneo, the cost and expenses incurred in satisfying this
right of indemnification shall be paid one-half by Rubicon and one-half by
Torneo, provided, however, that Torneo’s maximum liability shall be the Escrowed
Shares. The parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or removal of the Escrow Agent and shall survive the
termination of this Agreement.


4.4      Resignation. The Escrow Agent may resign at any time upon giving
Rubicon and Torneo thirty (30) days’ prior written notice; provided, however,
that no such resignation shall be effective until a successor escrow agent shall
have been appointed by Rubicon and Torneo and shall have accepted such
appointment in writing. If the Escrow Agent shall not have received such a
written instrument of acceptance from a successor Escrow Agent within thirty
(30) days of the giving of its notice of resignation, the Escrow Agent shall be
entitled, at Rubicon’s and Torneo’s expense shared equally, to petition a court
of competent jurisdiction for the appointment of a successor escrow agent or
deposit the Escrowed Shares into the registry of a court of competent
jurisdiction and thereupon be discharged from all further duties as Escrow Agent
hereunder.
 
 
4

--------------------------------------------------------------------------------

 


SECTION 5
LIABILITIES OF ESCROW AGENT


5.1      Limitations. The Escrow Agent undertakes to perform only such duties as
are expressly set forth in this Agreement. The Escrow Agent shall have no
liability except as expressly set forth herein or in connection with the
performance of such duties as are expressly set forth herein. The Escrow Agent
may consult with legal counsel (of its choice) regarding any of its duties or
obligations hereunder. The Escrow Agent shall have no liability with respect to
actions taken pursuant to the advice of legal counsel provided in good faith or
in accordance with any written instructions received by it in accordance with
the terms of this Agreement. The Escrow Agent’s duties hereunder shall be
determined only by reference to this Agreement and applicable laws, and the
Escrow Agent shall not be charged with any duties or responsibilities pursuant
to any other document or agreement and shall have no duty under, or be required
to take notice of, another agreement between the parties hereto, including but
not limited to the Purchase Agreement.


5.2      Compliance With Court Orders. Subject to Section 3.1 hereof, if any
property held by the Escrow Agent hereunder is at any time attached, garnished
or levied upon pursuant to any court order, or if the payment, assignment,
transfer, conveyance or delivery of any such property shall be stayed or
enjoined by any court or if any court of competent jurisdiction shall enter any
judgment or decree affecting such property or any part thereof, the Escrow Agent
is hereby authorized, in its sole discretion, to rely upon and comply with any
such order, writ, judgment or decree which the Escrow Agent is advised by legal
counsel (of its choice) is binding upon it. If the Escrow Agent complies with
any such order, writ, judgment or decree in accordance with the terms hereof,
the Escrow Agent shall have no liability to Rubicon or Torneo or to any other
person, firm or corporation by reason of such compliance, even if such order,
writ, judgment or decree is subsequently reversed, modified, annulled, set aside
or vacated.


SECTION 6
TERMINATION


6.1      Termination. This Agreement shall be terminated upon the earliest to
occur of (a) disbursement or release of the entire amount of the Escrowed Shares
by the Escrow Agent in accordance with the terms hereof, (b) written consent
signed by Rubicon and Torneo, or (c) payment of the entire amount of the
Escrowed Shares held hereunder into a court of competent jurisdiction in
accordance with Section 3.2(a).
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 7
OTHER PROVISIONS


7.1      Notices. Any notice, demand or request required or permitted to be
given under the provisions of this Agreement shall be in writing and shall be
deemed to have been duly delivered on (i) the date of personal delivery, (ii)
the date of the receipt of the appropriate printed confirmation, if sent by
facsimile transmission or (iii) upon receipt, if mailed by registered or
certified mail, postage prepaid and return receipt requested. Any such notices
shall be sent to the following addresses, or to such other address as any party
may request in a notice delivered in accordance with this Section 7.1 to the
other parties hereto:


(a)    If to Torneo:


Todd Torneo
                                                                                                     
 
                                                               
Telephone No.:                                                        
 Fax No.:                                                        
 
(b)    If to Rubicon:


Rubicon Financial Incorporated
18872 MacArthur Boulevard
First Floor
Irvine, CA 92612
Telephone No.:  (949) 798-7220
Fax No.: (949) 798-0420
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    If to the Escrow Agent:


DeMint Law, PLLC
3753 Howard Hughes Pkwy
Second Floor, Suite 314
Las Vegas, NV 89169
Attn:  Anthony N. DeMint, Esq.
Telephone No.: (702) 586-6436
Fax No.: (702) 442-7995


7.2      Benefit and Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties; except that if a successor Escrow
Agent is appointed pursuant to Section 4.4 hereof, the Escrow Agent shall assign
its rights, interests and obligations hereunder to such successor. Any
corporation into which the Escrow Agent in its individual capacity may be merged
or converted or with which it may be consolidated, or any corporation resulting
from any merger, conversion or consolidation to which the Escrow Agent in its
individual capacity shall be a party, or any corporation to which substantially
all the corporate trust business of the Escrow Agent in its individual capacity
may be transferred, shall be the Escrow Agent under this Escrow Agreement
without further act.


7.3      Entire Agreement; Amendment. This Agreement contains the entire
agreement of the parties with respect to the subject matter hereof. This
Agreement may be amended only by a written instrument signed by Torneo, Rubicon
and the Escrow Agent.


7.4      Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be determined by a court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
hereof, or the application thereof to persons or circumstances other than those
to which it is held invalid or unenforceable, shall not be affected thereby and
shall be valid and enforceable to the fullest extent permitted by applicable
law.


7.5      Headings. The headings of the sections and subsections of this
Agreement are for ease of reference only and do not evidence the intentions of
the parties.
 
 
7

--------------------------------------------------------------------------------

 


7.6      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without giving effect to its
internal conflict of law provisions. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE ESCROWED SHARES OR ANY OTHER AGREEMENT OR
TRANSACTION CONTEMPLATED HEREBY MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEVADA OR OF APPLICABLE FEDERAL COURTS IN THE STATE OF NEVADA AND HEREBY
EXPRESSLY SUBMITS TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF SUCH
COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE
AND ANY CLAIM THAT SUCH COURTS ARE AN INCONVENIENT FORUM. EACH PARTY HEREBY
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF
BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN
SECTION 7.1, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


7.7      Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the signatures on all counterparts were
on the same instrument.




(THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.)
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 


RUBICON:
                                RUBICON FINANCIAL INCORPORATED




                                By: /s/ Joseph Mangiapane,
Jr.                                                                                               
 Joseph Mangiapane, Jr., CEO




                                TORNEO:


By: /s/ Todd
Torneo                                                                                  
 Todd Torneo
 
 


                                ESCROW AGENT:
                                DEMINT LAW, PLLC




                                By: /s/ Anthony N.
DeMint                                                                                                            
                                       Anthony N. DeMint, Managing Member


 
9

--------------------------------------------------------------------------------

 